Exhibit Page 128


OPERATING AND SERVICES AGREEMENT

--------------------------------------------------------------------------------

        THIS OPERATING AND SERVICES AGREEMENT (hereinafter, together with any
schedules, appendices or exhibits hereto (collectively the “Schedules”), the
“Agreement”), made as of this 1st day of December 2000, by and between Riggs
Bank N.A., a national bank (“Riggs”), and RCP Investments, L.P. (“Management
Company”).


RECITALS

A. Management Company has entered into an Investment and Management Agreement of
even date herewith pursuant to which Management Company has agreed to provide
investment and management services to Riggs Capital Partners, LLC (the "Fund");


B. Riggs and Management Company wish to enter into arrangements for the
provision of certain services (including the provision by Riggs of certain
employees and other resources to enable Management Company to provide certain
investment and management services to the Fund), and for the payment of
equitable compensation for services provided;


C. Riggs and Management Company wish to memorialize the terms and conditions of
their relationship, and related operating procedures, in a written agreement;
and


        NOW, THEREFORE Riggs and Management Company, in consideration of the
foregoing and the covenants and agreements hereinafter set forth, do hereby
agree as follows:

ARTICLE I: Services


        1.01. Description of Riggs Services. Riggs shall perform and make
available various services for Management Company ("Riggs Services"), as set
forth in Schedule 1 attached.

        1.02. Description of Management Company Services. Management Company
shall perform and make available various services for Riggs ("Management Company
Services"), as set forth in Schedule 2 attached.

ARTICLE II: Administration of Services


        2.01. Pricing of Services. In consideration for providing Riggs Services
or Management Company Services (“Services”), Riggs and Management Company agree
to pay to the other the amounts set forth in Schedule 1 for Riggs Services and
the amounts set forth in Schedule 2 for Management Company Services.

1

Exhibit Page 129

        Prior to the beginning of each calendar year, Riggs and Management
Company will determine the Services to be provided and paid for by each of the
parties and will revise Schedules 1 and 2 for the ensuing year. The Riggs
Finance Department will be responsible for preparing estimates of the annual
charges for these Services that are designed to compensate the provider on an
arms’ length basis. The charges for the Services will be prepared based upon the
budgeted costs associated with these Services. The estimates will be calculated
based upon the cost allocation methods adopted by Riggs for internal cost
transfers.

        Additionally, Services may be provided by either party from time to time
that are not part of the pre-determined, annual charges. Payments for these
services will be determined by the Riggs Finance Department based upon the
hourly billing rate of the service provider and charged to the recipient of the
services on a monthly basis.

        2.02. Monthly Estimated Payment. The estimated costs for the Services
rendered by each party shall be paid within five (5) business days prior to the
end of each calendar month (the “Monthly Estimate”), based upon a bill for
services received.

        2.03. Adjustments.In the event of a significant change in the Services
provided or the cost thereof during a calendar year, the Monthly Estimate will
be reassessed and appropriate revisions will be made to the accruals for the
balance of the year. It will be the shared responsibility of Riggs and the
Management Company to advise the Riggs Finance Department of any changes in the
composition or level of Services provided during the year. Additionally, it will
be the responsibility of the Riggs Finance Department to determine any material
changes in cost allocations related to the Services provided by either party
during the course of the year.

        2.04. Expenses. All out-of-pocket expenses and disbursements, including
travel, meals and entertainment charges and similar expense items, incurred by a
party in the performance of Services for the other party shall be reimbursed and
paid directly by that other party.

ARTICLE III: Records, Operations; Confidentiality


        3.01. Books and Records. Each party shall allow the other party to
examine and make copies of such books, records, documents, information, and
data, relating to all Services. Each party shall safeguard and maintain such
books, records, documents, information and data with the same degree of care
with which it safeguards and maintains its own books, records, documents,
information and data.

        3.02. Confidentiality. Each party agrees to maintain the confidentiality
of all financial, business, client, trade or other proprietary information
(“Information”) provided to it by the other party. Each party agrees that no
Information obtained from the other party will be disclosed to any other person
without the prior written consent of that other party; provided, however, that
any such information may be disclosed, upon reasonable prior notice to the other
party, (i) pursuant to a final and enforceable judicial or administrative
subpoena or other compulsory legal process, (ii) to any federal or state bank or
securities regulatory authority with jurisdiction over the party in question to
the extent required by law, or (iii) to a wholly-owned subsidiary of Riggs
National Corporation to the extent permitted by law.

2

Exhibit Page 130

ARTICLE IV: Miscellaneous


        4.01. Schedules. The Schedules shall be deemed incorporated into this
Agreement and form a part thereof. The Schedules or any of them may be modified,
amended, or superseded by succeeding Schedules, and additional Schedules may be
added from time to time upon the mutual written consent of Riggs and Management
Company.

        4.02. Effective Date. This Agreement shall become effective as of the
date hereof. This Agreement shall remain in effect for a period of ten (10)
years.

        4.03. Termination. This Agreement may be terminated by either party,
upon sixty (60) days' prior written notice, for any material breach of this
Agreement or in the event that Management Company for any reason terminates its
operations.

        4.04. Binding Agreement. This Agreement shall be binding upon the
parties hereto and their successors and assigns. Neither party hereto may
transfer or assign any of its rights or obligations hereunder without the
express written consent of the other party; provided, however, that either party
may assign its rights and obligations under this Agreement to a wholly-owned
subsidiary of Riggs National Corporation.

        4.05. Further Assurances. The parties hereto agree to do all things and
take all actions as may be necessary or desirable to carry out the provisions of
the Agreement.

3

Exhibit Page 131

        4.06. Governing Law; Forum. This Agreement shall be governed by and
construed in accordance with the laws of the District of Columbia without regard
to its conflicts of law provisions. Each of the parties irrevocably and
unconditionally consents that any arbitration, suit, action or proceeding
relating to or arising out of this Agreement shall be exclusively brought in a
state or federal court sitting in the District of Columbia metropolitan area,
and each party hereby irrevocably waives, to the fullest extent permitted by
law, any objection that it may have, whether now or in the future, to the laying
of the venue in, or to the jurisdiction of, any and each of such courts for the
purpose of any such suit, action, proceeding or judgment and further waives any
claim that any such suit, action, proceeding or judgment has been brought in an
inconvenient forum, and each party hereby submits to such jurisdiction. RIGGS
AND MANAGEMENT COMPANY EXPRESSLY HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, COUNTERCLAIM OR PROCEEDING BASED UPON, OR RELATED TO, DIRECTLY OR
INDIRECTLY, THE SUBJECT MATTER OF THIS AGREEMENT. THIS WAIVER APPLIES TO ALL
CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS AND PROCEEDINGS, INCLUDING PARTIES
WHO ARE NOT PARTIES TO THIS AGREEMENT.

4

Exhibit Page 132

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized representatives on the date
first set forth above.

RIGGS BANK N.A. RCP INVESTMENTS, L.P. By:/s/ Steven T. Tamburo By:/s/ JCB Jr.
Title:CFO Title:General Partner


5

Exhibit Page 133



SCHEDULE 1: SERVICES PROVIDED BY RIGGS

--------------------------------------------------------------------------------

        1. Services Provided. As of December 1, 2000 the following Services are
anticipated to be provided by Riggs to Management Company.

Item Description Allocation Basis Salary Expense All compensation paid by Riggs
on behalf of employees directly and exclusively supporting the provision of
investment and management services by Management Company to the Fund
("Management Company Employees"). Actual salary expense. Benefits All benefits
available to Management Company Employees (i.e. medical, dental, 401K, pension,
etc.) Percentage of full-time salaries for all Management Company Employees.
Occupancy Full service market rent (including utilities and operating costs) for
square footage occupied by Management Company Employees. Approximately 2,467
square feet on the 11th floor, 800 17thStreet. Telephone Service & Equipment
Allocation of IBM servicing agreement for telephone line, equipment, voice mail
and local service support for Management Company Employees. $ charge per FTE.
Furniture & Equipment Depreciation expense for furniture and equipment
(including PCs) for Management Company Employees. Actual depreciation from fixed
asset system. New acquisitions will be charged directly; depreciation allocation
will be amended accordingly. PC/LAN Support Allocation of IBM servicing
agreement for PC support, LAN network and infrastructure support. $ charge per
PC. Moves, adds and changes will be charged on a direct basis. Data Network
Allocation of IBM servicing agreement for Internet, E-mail and WAN connectivity.
$ charge per PC.

6

Exhibit Page 134

Legal Legal services provided by internal staff at the request of the Management
Company. Hourly rate x volume. Finance General ledger, cost accounting, accounts
payable, fixed asset accounting, and general administrative support. $ charge
based on the number of G/L accounts. Payroll Monthly and year end payroll
processing. $ charge per FTE. Purchasing Purchase order processing and capital
expenditure acquisition support. $ charge per RC. Human Resources Compensation,
benefit administration, employment, and training. $ charge per FTE. Audit Annual
audit. Hourly rate x volume. Estimate: 175 hours per year 25 hrs @ Grade 56 150
hrs @ Grade 54 Compliance Compliance advice, updates and monitoring. Hourly rate
x volume. Estimate: 6 hours per year Treasury Operations Funding, safekeeping,
tracking/monitoring of investments and GL processing. Transaction rate x number
of transactions. Analysis Analytical and advisory support for potential
investments. Hourly rate x volume. Corporate Aircraft Usage of corporate
aircraft. Per terms of existing aircraft Time Sharing Agreement, or barring such
agreement, market rate for first class travel.

        2. Effective Date and Term. This Schedule 1 shall be effective for the
remainder of calendar year 2000 commencing December 1, 2000 and for calendar
year 2001.

        3. Amendments, Modifications, etc. This Schedule shall remain in effect
for the term indicated in Section 2 of this Schedule unless sooner modified in
writing by the parties hereto as provided in Section 4.01 of the Agreement, in
which case this Schedule shall cease to be effective as of the date it is
modified.

RIGGS BANK N.A. RCP INVESTMENTS, L.P. By:/s/ Steven Tamburo By:/s/ JCB Jr.
Title:CFO Title:General Partner

7

Exhibit Page 135


SCHEDULE 2: SERVICES PROVIDED BY MANAGEMENT COMPANY

        1. Services Provided. As of December 1, 2000, no Services are
anticipated to be provided by Management Company to Riggs for the balance of
calendar year 2000 or for calendar year 2001.

NOTE: The provision of Services by Management Company to Riggs will be evaluated
and amended as necessary subsequent to the post-closing transition period.

        2. Effective Date and Term. This Schedule 2 shall be effective for the
remainder of calendar year 2000 commencing December 1, 2000 and for calendar
year 2001.

        3. Amendments, Modifications, etc. This Schedule shall remain in effect
for the term indicated in Section 2 of this Schedule unless sooner modified in
writing by the parties hereto as provided in Section 4.01 of the Agreement, in
which case this Schedule shall cease to be effective as of the date it is
modified.

8

Exhibit Page 136

RIGGS BANK N.A. RCP INVESTMENTS, L.P. By:/s/ Steven Tamburo By:/s/ JCB Jr.
Title:CFO Title:General Partner

7